            Case 2:96-cv-07128-JS Document 33 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOMENIC FLORIO,                              :
    Petitioner,                              :
                                             :
                       v.                    :       CIVIL ACTION NO. 96-CV-7128
                                             :
SUPERINTENDENT DONALD                        :
VAUGHN, et al.,                              :
     Respondents.                            :

                                            ORDER

       AND NOW, this 11th day of February, 2021, in consideration of Domenic Florio’s Motion

for Relief from Judgment Under Fed. R. Civ. P. 60(b), it is ORDERED:

       1.      The Motion (Document 28) is DISMISSED for lack of jurisdiction for the reasons

set forth in the accompanying Memorandum.

       2.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c) because

reasonable jurists would not debate the propriety of this Court’s procedural ruling with respect to

these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



                                             BY THE COURT:


                                              /s/ Juan R. Sánchez
                                             JUAN R. SÁNCHEZ, C.J.
